Citation Nr: 1202626	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability with peripheral neuropathy of the lower extremities, rated 60 percent disabling prior to August 30, 2005; 100 percent disabling from August 30, 2005, to October 31, 2005; 60 percent disabling from November 1, 2005, to July 22, 2010; 100 percent disabling from July 23, 2010, to January 31, 2011; and 60 percent disabling since February 1, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a March February 2007 and April 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 60 percent for a lumbar spine disability.  A January 2011 rating decision assigned a temporary total rating based on hospitalization from July 23, 2010, to January 31, 2011.  38 C.F.R. § 4.29 (2011).  A 60 percent rating was then assigned for the period beginning February 1, 2011.  As the temporary 100 percent award does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2011, the Board remanded the Veteran's claim for additional development.  

In July 2011, the Veteran submitted additional evidence consisting of private medical records dated from March 2011 to July 2011 relating to spinal disabilities.  The September 2011 supplemental statement of the case did not specifically cite those records in the evidence considered.  Nevertheless, in September 2011, the Veteran waived his right to have his case remanded to the agency of original jurisdiction and asked that the Board proceed with adjudication of his claim.  

Additionally, the Veteran has submitted lay evidence indicating that he is applying for medical retirement due, at least in part, to his low back disability.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran appeals the rating assigned, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his low back disability.  Therefore, his TDIU claim is part of the low back claim and the Board has jurisdiction over both issues.

As a final introductory matter, the Veteran has submitted evidence that the Board interprets as an application to reopen claims for service connection for a right knee disability, cervical spine disability, a psychiatric disorder, and peripheral neuropathy of the left upper extremity, all claimed as secondary to the service-connected lumbar spine disability.  As those claims have not yet been adjudicated by the RO, they are referred for appropriate action.

The claim for entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, excluding the periods when a temporary total disability rating has been assigned, the Veteran's low back disorder has been manifested by favorable ankylosis of the lumbar spine and limited ranges of motion of no worse than flexion to 45 degrees, extension to 0 degrees, right and left lateral rotation to 15 degrees, and right and left lateral bending to 15 degrees.  The evidence does not show unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, or favorable ankylosis of the entire thoracolumbar spine.

2.  Throughout the pendency of this appeal, excluding the periods when a temporary total disability rating was assigned, neurological manifestations have been, at worst, primarily sensory in nature and moderate in severity in the left lower extremity, and sensory in nature and mild in severity in the right lower extremity.  

3.  Throughout the pendency of this appeal, the competent evidence of record has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected low back disorder so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Throughout the pendency of this appeal, excluding the periods when a temporary total rating has been assigned, the criteria for a rating in excess of 60 percent for a low back disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2011), 4.124a, DC 8520, 8620, 8720 (2011).

2.  The criteria for referral for consideration of an increased rating for a low back disability on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1)  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the cervical, dorsal, and lumbar vertebrae and considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Prior to receipt of the Veteran's claim for increase in April 2006, the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  As the Veteran's claim for increase was received subsequent to the September 2002 and September 2003 changes in regulations governing disabilities of the spine, only the amended criteria are applicable to the Veteran's claim for increase.  Nevertheless, as the Veteran's current 60 percent rating was assigned based on the regulations in effect prior to September 23, 2002, the Board will discuss the historical criteria on which that rating was based.

The Board has evaluated the Veteran's low back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011). 

Prior to his April 2006 claim for increase, the Veteran's low back disability was rated as 60 percent disabling under Diagnostic Code 5293 for intervertebral disc syndrome under the rating criteria in effect prior to September 23, 2002.  38 C.F.R. § 4.71a (2002).

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  It warranted a 20 percent rating when it was moderate, with recurrent attacks.  It warranted a 40 percent rating for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  It warranted a 60 percent rating when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).  Since Diagnostic Code 5293 contemplated limitation of motion, a separate rating for limitation of motion could not be assigned.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). 

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurological manifestations along with ratings for all other disabilities, whichever method resulted in the higher rating.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2003).

That regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011). 

Additionally, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2011). 

Throughout the pendency of this appeal period, the Veteran's low back disorder has been rated 60 percent disabling under Diagnostic Code 5243 for intervertebral disc syndrome (IDS).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

In considering other potentially applicable diagnostic codes, the Board observes that diagnostic codes 5235 (vertebral fracture or dislocation) and 5236 (sacroiliac injury and weakness) provide for ratings in excess of 60 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236 (2011).  However, the evidence does not show fractured vertebra, sacroiliac injury or weakness, or ankylosing spondylitis of the lumbar spine during the time period under consideration.  Therefore, the Board finds that those diagnostic codes are not applicable to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236 (2011). 

Additional pertinent diagnostic codes for consideration during this rating period include Diagnostic Codes 5237 for lumbosacral strain, 5238 for spinal stenosis, 5239 for spondylolisthesis or segmental instability, 5240 for ankylosing spondylitis, 5241 for spinal fusion, and 5242 for degenerative arthritis of the spine, all of which are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5239, 5240, 5241, 5242, General Rating Formula for Diseases and Injuries of the Spine (2011).  The Board will also consider Diagnostic Code 5243 for intervertebral disc syndrome based on a combination of orthopedic and neurologic manifestations of the low back disability under 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

At the outset, the Board notes that the Veteran filed a claim for increased rating for his low back disability that was received at the RO on April 17, 2006.  Therefore, the rating period on appeal extends from April 17, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, 38 C.F.R. § 4.1  provides that, in rating a disability, the disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will also consider some evidence dated prior to April 17, 2005, to the extent that it sheds additional light on the Veteran's disability picture as it relates to the rating period on appeal. 

In this case, the Veteran contends that his low back disability has warranted a higher rating throughout the pendency of this appeal.  Specifically, the Veteran asserts entitlement to separate compensable ratings for neurological manifestations of his low back disability in addition to his currently-assigned 60 percent disability rating for his low back disability.

The pertinent evidence of record during the rating period includes private and VA outpatient treatment records dated from April 2005 to July 2011 and reports of VA examinations conducted in September 2005, June 2006, January 2007, April 2010, and June 2011.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

The Veteran's medical records show ongoing treatment for chronic low back pain and left leg pain, for which the Veteran underwent a number of surgeries prior to the period on appeal.  In August 2005, the Veteran underwent additional surgery consisting of a fusion procedure at L1-2 and L2-3 for lumbar stenosis.  In September 2005, the Veteran was afforded VA spine and nerve examinations to evaluate the severity of his low back disability and left lower extremity symptoms.  He reported shooting pains, occasional swelling, and extreme sensitivity in his left leg, and pain and little or no flexibility in his low back.  He also reported an inability to lift anything or participate in sports.  However, during both examinations, it was noted that examination was limited due to the Veteran's inability to cooperate.  

Thereafter, the Veteran was afforded a VA examination in June 2006 to evaluate continued pain in the left calf and left foot.  The Veteran reported that his recent laminectomy in August 2005 was performed to correct numbness and tingling in the left anterior thigh area.  Since that surgery, the discomfort and pain to the left anterior thigh had improved remarkably and the Veteran reported that his left thigh nerve dysfunction was no longer a problem.  His current problems included continued and steady pain along the left calf and left foot, which had been present for the last five months.  Regarding the left calf, the pain was steadily painful and constant.  The Veteran reported more pain every time he walked, and indicated that the pain was alleviated by rest and medications.  The examiner noted that flare-ups included functional loss, but that there was no weakness or fatigue of the legs reported.  There was still sensory function and motor strength.  However, the Veteran reported more pain if he tried to touch or feel the affected area.  The examiner noted the presence of continued paresthesias and dysthesias, but no leg weakness.  Regarding the left foot, the Veteran reported pain associated with tingling and numbness.  The pain was located around the dorsum and plantar areas (sole) of the foot.  The Veteran also reported some occasional mild swelling around the area.  Triggering factors included walking, but the Veteran noted that it also happens any time.  Alleviating factors included rest and medications.  The examiner noted that flare-ups were associated with functional loss, but that no fatigue or weakness was reported.  

Physical examination of the left leg revealed no evidence of muscle wasting, muscle atrophy, redness, increased warmth, or swelling.  It was noted that when flare-ups occurred, there was pain around the left lateral calf area.  However, there was full range of motion to both passive and active movements, including against gravity and strong resistance, and no pain was elicited during full range of motions or on repetitive use.  Physical examination of the left foot revealed no evidence of muscle wasting, muscle atrophy, weakness, increased warmth, or swelling.  There was full range of motion on active and passive movements, including against gravity and strong resistance, and there was no pain on full range of motion or during repetitive use.  The examiner diagnosed left calf and foot pains that were most likely caused by or a result of radicular pains from nerve root trauma secondary to diffuse degenerative disc disease of the lumbar spine.

Thereafter, the Veteran was afforded a VA foot examination in January 2007 during which he complained of numbness affecting the dorsal aspect of the left foot more than the plantar aspect, and minimally affecting the right foot in general.  He also reported some neuritic irritability and exacerbation by cold contact or exposure.  He reported marginal alleviation from treatment with Neurontin, and transient improvement with topical analgesics such as "Icy Hot."  On physical examination, the Veteran exhibited normal motor function and a normal gait with regards to both feet.  There was no painful motion, edema, weakness, or instability with respect to either foot.  There was some mild neuritic irritability to touch, but no localized inflammatory process affecting either foot.  Light touch sensation was diminished more over the dorsal aspect of the left foot than the plantar, medial, or lateral aspects, and minimal similar findings were present in the right foot.  The Veteran had normal weight-bearing, a normal shoe wear pattern, and an absence of callosities.  There was no range of motion limitation bilaterally.  The examiner noted a normal walking ability, standing ability, and distance tolerance.  Assistive devices were neither present nor required.  

Based on the foregoing, the examiner diagnosed peripheral neuropathy affecting both feet, left more than right, in a broad spinal distribution and more pronounced in the lumbar distribution, including the extensor surface of the left foot, than in the sacral distribution.  The examiner noted that ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  It was noted that the findings of sensory neuropathy and neuritic irritability of the left foot more than the right foot were causally related to the Veteran's spinal history.  The examiner noted that sensory impairment at the level of the feet would not provide any substantial limitation for the Veteran's employment capacity.

The record thereafter shows continued treatment for low back pain and left lower extremity symptoms.  Private medical records dated from May 2009 to December 2009 show treatment for lumbar spondylosis, facet syndrome not otherwise specified, and lumbar radiculopathy, that included epidural steroid injections, lumbar facet joint injections, and radiofrequency ablation.  

In April 2010, the Veteran underwent various VA examinations, including a nerve examination and a spine examination to evaluate a cervical spine disability.  During the nerve examination, the Veteran reported left leg peripheral neuropathy that was being treated by a pain specialist with injections and medications.  His symptoms included numbness, paresthesias, and pain in the left lower calf.  The Veteran also reported left leg swelling, which the examiner indicated was probably due to the neuropathy and was controlled by anti-embolism knee length hose.  The Veteran also complained of numbness affecting both feet, and occasionally, other sensory disturbance symptoms, which the examiner noted might be peripheral neuropathy.  However, those symptoms were not problematic.  The examiner noted that the Veteran's left leg and left upper extremity symptoms interfered with sleep.  Motor examination and reflex examination of the bilateral lower extremities were normal, and sensory examination of the left lower extremity was normal as well.  Apparently, sensory examination of the right lower extremity was tested.  There was no muscle atrophy, and balance and gait were normal.  However, the examiner noted pitting edema of the left lower extremity below the knee to the ankles and an absent left posterior tibialis pulse.

Based on the foregoing, the examiner diagnosed a lumbar spine condition causing mild left lower extremity sensory peripheral neuropathy (mainly L5).  The examiner also noted the Veteran's history of moderate left leg sciatica requiring neuropathic pain medications.  No significant effects on occupation or activities of daily living were noted, although the examiner did note that the Veteran's peripheral neuropathies caused some sleep disturbance, which was treated with medications.  The examiner found that the Veteran's left lower extremity neuropathy was most likely caused by or a result of his lumbar stenosis.

Regarding the Veteran's lumbar spine, as discussed in evaluating the Veteran's cervical spine, the April 2010 examiner noted the Veteran's history of multiple surgeries, continued lumbar pain, and treatment over the last four years with epidural steroid injections, facet joint injections, and radiofrequency ablations of the median nerve to the unfused lumbar level with limited success.  It was noted that the Veteran had upper and lower peripheral neuropathies attributable to both his lumbar and cervical spine conditions.  Regarding symptoms, the Veteran reported leg or foot weakness, and falls.  He also reported lumbar pain that is worse in the morning, improves a little, and then increases to a constant level again.  The Veteran described the pain as achy, severe, and constant, and reported that it radiates down his left leg.  The Veteran denied flare-ups of his spinal conditions and reported no incapacitating episodes.  He did not use assistive devices and reported that he is able to walk one-quarter of a mile. 

On physical examination, posture, head position, and gait were all normal.  There was lumbar flattening, but no other abnormal spinal curvatures.  The examiner noted that there was no cervical spine ankylosis, but there was ankylosis of part of the thoracolumbar spine in neutral.  Specifically, the examiner noted that the lumbar spine was ankylosed, as he was unable to detect any movement at L3-L4, and the lumbar spine was surgically fused above and below L3-L4.  Functionally, the examiner found that there was no motion of the lumbar spine and indicated favorable ankylosis of the lumbar spine.  On examination of the thoracic spinal muscles, there was evidence of spasms, guarding, pain with motion, and tenderness, bilaterally.  However, there was no weakness or atrophy.  Nor was the muscle spasm, tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Motor examination, reflex examination, and sensory examination of the lower extremities were all normal.

Based on the foregoing examination, the examiner diagnosed lumbar spine with severe degenerative disc disease, degenerative joint disease, spinal stenosis status post four lumbar surgeries including open reduction internal fixation with moderate left leg sciatica requiring neuropathic pain medications.  The examiner noted that the Veteran was receiving private specialist care for his lumbar spine and was also followed by VA physicians, who had discussed pursuing a spinal cord stimulator for persistent lumbar pain.

Thereafter, the records shows that the Veteran underwent additional lumbar back surgery in July 2010 for removal of hardware and refusion, after which he attended physical therapy.  Private medical records dated from September 2010 to November 2010 show improvement in the Veteran's pain, which the Veteran rated as moderate.  However, VA medical records show that the Veteran continued to report low back and left leg pain and left leg numbness/tingling.  During December 2010 VA treatment, the Veteran exhibited lumbar flexion to 60 degrees, but extension to neutral only.  

Also in June 2011, the Veteran was afforded another VA neurological examination.  He complained that his left calf burned and sometimes felt like it was on fire when the wind blew the hairs on his calf.  He also reported that his back hurt so badly sometimes that he lost his balance.  The Veteran reported paresthesias, falls, unsteadiness, fatigue, decreased motion, stiffness, and spasms, in addition to spine pain that radiated into the left leg, mainly in the calf area.  The Veteran denied incapacitating episodes of his spine conditions.  However, he reported that he was unable to walk more than a few yards and that sometimes his back gave out when he walked.  He reported that turning and twisting his body was difficult because the flexibility was not there.  He indicated that two weeks prior to the examination, he was getting out of bed and as he tried to take a step, he fell to the floor because his left leg was numb.

Physical examination of the spine revealed normal posture and head position and no abnormal spinal curvatures.  There was no evidence of cervical spine ankylosis.  However, the examiner noted part of the thoracolumbar spine to be ankylosed in neutral position.  Reflex and motor examinations of the bilateral lower extremities were normal.  Sensory examination of the right lower extremity was completely normal, and sensory examination of the left lower extremity was normal to vibration, pain/pinprick, position sense, and light touch.  However, the examiner noted dysthesias along the left lateral calf, manifested by hypersensitivity at L4/L5 dermatome distribution.   Muscle tone was normal and there was no muscle atrophy.  The Veteran's gait was abnormal due to a lack of knee flexion, which interrupted a smooth pattern of gait.  Range of motion testing revealed flexion to 45 degrees; extension to 5 degrees; lateral flexion, bilaterally, from 0 to 15 degrees; and lateral rotation, bilaterally, from 0 to 15 degrees.  The examiner noted objective evidence of pain throughout active range of motion but no additional limitation of motion after three repetitions.  

Based on the foregoing, the VA examiner diagnosed a lumbar strain with degenerative disc disease, spinal stenosis, status post multiple surgeries of lumbar.  It was noted that the Veteran worked as a scheduler and had missed 28 weeks of work during the preceding 12 month period due to back surgery.  The effects of the Veteran's condition on his usual occupation included assignment of different duties, increased tardiness, and increased absenteeism.  The effects of the condition on occupational activities included decreased mobility, decreased strength in lower extremity, and pain that caused the Veteran to require frequent rest periods.  The examiner also diagnosed neurological impairment secondary to the lumbar spine disability.  In support of that conclusion, the examiner noted that the Veteran had a history of spinal stenosis, status post multiple surgeries, with corresponding low back pain and hyperesthesia to L5 dermatome distribution of left lower extremity.  The examiner added that hyperesthesia is a condition that involves abnormal increase in sensitivity to stimuli of the sense.

Thereafter, also in June 2011, the Veteran underwent a VA neurological consult for pain involving his right foot.  Motor examination was normal and there was normal muscle mass and tone.  There was good strength in muscle groups of all extremities.  Sensory examination revealed decreased sensation to pinprick along the right sole and hypersensitivity to vibration in the left great toe.  The impression was mild clinical evidence of decreased sensation in a right S1 dermatomal distribution, and increased sensation in a partial left L5 dermatomal distribution.  Private medical records dated in July 2011 show continued complaints of low back and left leg pain.

Initially, the Board finds that Diagnostic Code 5242 may not serve as a basis for an increased rating here.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45 (2011).  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under Diagnostic Code 5003, which allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups.  The lumbar spine may only be rated as one major joint. Additionally, as will be discussed further below, the Veteran has demonstrated compensable limitation of motion throughout the entire relevant appeals period, though not to a degree that would warrant a rating in excess of 60 percent.  Specifically, the Veteran has not demonstrated unfavorable ankylosis of the entire spine to warrant a 100 percent rating.  Therefore, neither Diagnostic Code 5003 nor 5242 may serve as a separate basis for an increased rating in this instance.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2011). 

The Board will now turn to the rating criteria for intervertebral disc syndrome (IDS).  The current IDS code states that IDS (pre-operatively or post-operatively) is to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under §4.25.  In considering all disabilities, orthopedic disabilities are rated using rating criteria for the most appropriate orthopedic diagnostic code or codes and neurological disabilities are rated separately using criteria for the most appropriate neurological diagnostic code or codes. 

The Board observes that throughout the entire period on appeal, excluding any period during which a temporary total disability rating was assigned, the Veteran's lumbar spine disability has been rated as 60 percent disabling under Diagnostic Code 5243.  That is the maximum schedular rating under Diagnostic Code 5243 when evaluating IDS on the basis of the total duration of incapacitating episodes over the past 12 months using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  Thus, incapacitating episodes under Diagnostic Code 5243 may not provide for a higher rating in this case.  Therefore, it is necessary to determine whether a higher rating is warranted if the chronic orthopedic and neurological manifestations during this period are evaluated separately and combined with all other disabilities. 

Turning first to the orthopedic manifestations, the Veteran's VA examinations during the relevant appeals period revealed limitation of motion of no worse than forward flexion to 45 degrees, extension to 0 degrees, right lateral rotation to 15 degrees, left lateral rotation to 15 degrees, right lateral bending to 15 degrees, and left lateral bending to 15 degrees.  Pain was noted on range of motion and with repetitive motion, but no additional limitation due to pain was found.  Additionally, during VA examinations in April 2010 and June 2011, the Veteran was found to have ankylosis of part of the thoracolumbar spine in the neutral position.  Similarly, during December 2010 VA treatment, the Veteran was found to have flexion to 60 degrees and extension to neutral.  However, range of extension was also noted as 0 to 5 degrees during the June 2011 VA examination, and during private treatment in July 2011, the Veteran was found to have flexion to the knee and extension of 50 percent.  Although the July 2011 private findings are not in terms of degree, they indicate movement in both flexion and extension, and not ankylosis of the spine.  

The foregoing findings support a rating of no higher than 40 percent under the general rating formula.  While the objective findings support a rating of 20 percent, in that they show forward flexion greater than 30 degrees but not greater than 60 degrees and a combined range of motion of the thoracolumbar spine not greater than 120 degrees, the Board finds that the evidence more nearly approximates a 40 percent rating when considering the findings of favorable ankylosis of part of the thoracolumbar spine, the objective evidence of pain on range of motion, and the functional limitations reported by the Veteran as resulting from his low back disability, to include limitations in sitting, standing, and lifting.  The requirements for a higher rating under the general rating formula, specifically unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, have been neither contended nor shown. 

The Board has determined that throughout the period on appeal, excluding the period when a temporary total disability rating was assigned, the Veteran has not been entitled to a rating in excess of 60 percent for the orthopedic manifestations of his low back disability.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011).  Although, on June 2011 VA examination, the Veteran complained of pain on range of motion, there was no additional limitation of motion following repetitions.  The Board also observes that during April 2010 VA examination, the Veteran denied flare-ups of his spinal condition.  Furthermore, although the Veteran has reported balance problems related to his back disability, during an April 2010 VA examination balance was noted as normal, and during June 2011 and July 2011 private treatment, the physician expressly noted no balance disturbances.  The Veteran's gait has also generally been described as normal, with limited exceptions noted due to interference from a nonservice-connected right knee disability.  Accordingly, the Board finds that, even considering the provisions regarding additional functional limitations, no more than a 40 percent rating is warranted for orthopedic manifestations of the Veteran's lumbar spine disability.  The provisions regarding additional functional limitation do not provide the basis for a rating higher rating during the relevant appeals period because they do not show that any additional functional limitation caused the Veteran's disability to more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine, as required for a 50 percent rating. 

Next, with respect to neurological manifestations, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

In this case, the Veteran has not reported any bowel or bladder problems associated with his service-connected disability.  He expressly denied such problems during private treatment in December 2009, VA treatment in May 2010, and VA examinations in April 2010 and June 2011.  The Board recognizes that the VA and private medical records during the relevant appeals period, and VA examination reports dated in June 2006, January 2007, April 2010, and June 2011, contain subjective complaints of numbness, tingling, burning, pins and needle sensations, and pain radiating down the left lower extremity to the feet, and diagnoses of peripheral neuropathy, neuritis, and radiculopathy.  Additionally, the Board notes that the Veteran has been objectively shown to have hyperesthesia in the left lower extremity and has been diagnosed with neurological impairment in the left lower extremity secondary to his lumbar spine disability.  However, during a January 2007 VA examination, the Veteran was noted to have peripheral neuropathy that was mild in severity and manifested by sensory impairment.  Similarly, the April 2010 VA examiner noted the Veteran's left lower extremity sensory peripheral neuropathy to be mild in severity, and his sciatica to be moderate in severity.  More recently, the June 2011 diagnosed peripheral neuropathy manifested by increased sensation.  The evidence does not show muscle atrophy, loss of reflexes, or motor impairment, but instead, disability that is primarily sensory in nature and, at worst, moderate in severity.  Therefore, the Board finds that a 20 percent rating would be warranted for left lower extremity neurological impairment manifested by moderate incomplete paralysis of the left sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2011).

The Board also observes that during the relevant appeals period, the Veteran reported occasional symptoms related to his right foot, including numbness, and was diagnosed with peripheral neuropathy.  His right foot symptoms, when reported, have been described as minimal and mild.  Most recently, during June 2011 VA treatment, the Veteran complained of right foot pain and was noted to have decreased sensation to pinprick along the right sole.  The impression was mild clinical evidence of decreased sensation in a right S1 dermatomal distribution.  Neurological impairment of the right lower extremity that is wholly sensory in nature and no more than mild in severity warrants no more than a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2011).

The Board finds that, even if the Board were to assign a 40 percent rating for orthopedic back disability and assign separate 20 percent and 10 percent ratings based on neurological symptoms in the Veteran's lower extremities, and considering his 0 percent rating assigned for service-connected erectile dysfunction secondary to his low back disability, his combined orthopedic and neurological rating, even calculating with the bilateral factor, would still not combine to a total more than the currently assigned 60 percent.  38 C.F.R. §§ 4.25, 4.26 (2011).  As the evidence of record already warrants a 60 percent rating based on the previous rating criteria for IDS, the Board finds no basis to assign a higher rating for the Veteran's low back disorder during the relevant appeal period. 

In sum, the Board finds that the weight of the credible evidence demonstrates that, throughout the period on appeal, excluding any period during which a temporary total disability rating was assigned, the Veteran's service-connected low back disorder warranted no more than the previously assigned 60 percent rating.  All reasonable doubt has been resolved in the Veteran's favor in making these determinations, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges the lay and clinical evidence indicating that the Veteran's service-connected low back disability interfere with his occupational functioning.  In light of that evidence, the Board has determined that a claim for a TDIU rating has been effectively raised by the record and has remanded that claim for additional development.  Nevertheless, the evidence currently of record does not indicate that the Veteran's overall level of impairment due to his low back disability goes beyond that contemplated in the 60 percent disability rating that has been assigned for his service-connected disability.  During January 2007 VA examination, it was noted that the Veteran had a normal walking ability, standing ability, and distance tolerance, and that sensory impairment of the feet would not provide any substantial limitation for the Veteran's employment capacity.  Similarly, during an April 2010 nerve examination, the examiner noted that there were no significant effects on occupation or activities of daily living, with the exception of some sleep disturbance that was treated with medication and caused by nonservice-connected neuropathy of the left upper extremity in addition to neuropathy of the left lower extremity.  Although during the June 2011 VA examination, the Veteran reported decreased mobility and strength, and pain, which interfere with his occupational functioning, he also indicated that accommodations had been made through the assignment of different duties.  The Board also observes that throughout the relevant appeals period, the Veteran has worked as a scheduler and described his duties as clerical.  In any event, the Board notes that the schedular criteria on which the Veteran's current rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2011).

Additionally, the Board observes that while the Veteran reported increased absenteeism due his low back disability (specifically due to surgery), and while the Veteran's service-connected low back symptoms have been shown to warrant occasional hospitalization for surgeries, temporary schedular ratings have already been assigned under 38 C.F.R. § 4.29.  Significantly, the Veteran's disability has not been shown to warrant frequent hospitalization throughout the relevant appeals period, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's low back disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2006 and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Additionally, the Board is satisfied there was substantial compliance with the April 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 60 percent for a low back disability is denied.



REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's TDIU claim.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340  (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a)  (2011).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is service connected for a low back disability, rated 60 percent disabling; a scar of the iliac crest, rated 0 percent disabling, and erectile dysfunction, rated 0 percent disabling.  His combined rating is 60 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  Therefore, the Board must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that a private physician opined in December 2009 that functionally, the Veteran was able to work.  However, that physician did not consider the effect of the Veteran's other service-connected disabilities, either singly or jointly, on his ability to work.  Moreover, the Board considers it significant that the December 2009 opinion preceded and did not consider the evidence that the Veteran has submitted regarding the worsening of his low back symptoms and their adverse impact on his social and occupational functioning. 

In light of the evidence presented, it remains unclear to the Board whether one or more of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the VA examinations conducted in April 2010 and June 2011, and the VA and private treatment records and lay evidence suggesting that the Veteran's low back symptoms adversely affect his ability to work and perform daily living activities.  The VA examiner should state whether the Veteran's service-connected low back disability, scar of the iliac crest, and erectile dysfunction, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


